Exhibit 10.4
AMENDMENT TO EMPLOYMENT AGREEMENT
     This AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into this 14th day of January, 2011 by and among CAPITAL BANK (the “Bank”),
CAPITAL BANK CORPORATION (“CBC”) and DAVID C. MORGAN (“Employee”). CBC, along
with the Bank, sometimes collectively referred to herein as the “Corporation”.
     WHEREAS, Employee is currently employed with the Corporation under an
Employment Agreement dated January 25, 2008 (the “Employment Agreement”),
pursuant to which he currently serves as Executive Vice President and Chief
Banking Officer of the Corporation;
     WHEREAS, the Employment Agreement provides that its term automatically
renews for an additional one (1) year period unless, at least thirty (30) days
prior to the renewal date, either party gives notice of its intent not to
continue the relationship;
     WHEREAS, pursuant to the Investment Agreement dated November 3, 2010 among
North American Financial Holdings, Inc. (“NAFH”), CBC and the Bank (the
“Investment Agreement”), the Bank is permitted to enter into this Amendment with
Employee to provide for the continuation of the Employment Agreement until
November 3, 2011;
     WHEREAS, the parties to the Employment Agreement desire to amend the
Employment Agreement as provided in this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Employment Agreement shall be amended as follows:
     1. TITLE AND POSITION. The first and second sentences of Section 2, “Nature
of Employment” are deleted and the following sentences inserted in lieu thereof.
“Prior to the Closing as defined in that certain Investment Agreement dated
November 3, 2010 among North American Financial Holdings, Inc., CBC and the
Bank, Employee shall serve as Executive Vice President and Chief Banking Officer
of CBC and the Bank (collectively, the “Corporation”) and shall have such
responsibilities and authority as may be reasonably assigned to him by the
Corporation. Immediately following such Closing, Employee shall cease to serve
as Chief Banking Officer of the Corporation and Executive Vice President of CBC
and shall serve as an Executive Vice President of the Bank directly reporting to
the new Chief Financial Officer of the Bank and shall have such responsibilities
and authority as may be reasonably assigned to him in this position by the new
Chief Financial Officer that are commensurate with Employee’s experience and
education.”
     2. TERM. Section 3 “Term” is deleted in its entirety and the following
Section 3 inserted in lieu thereof:
“3. Term. Subject to the earlier termination provisions set forth in Section 5,
the term of this Agreement shall be for the period of time commencing on
January 25, 2008 and extending to November 3, 2011. Unless the term of this
Agreement is extended by a written amendment, this Agreement shall terminate at
the close of business on November 3, 2011 without any further obligation of the

 



--------------------------------------------------------------------------------



 



Corporation under this Agreement. Following the term of this Agreement, Employee
shall be an at-will employee and shall be eligible to receive separation
benefits under any severance plan or policy applicable to similarly situated
senior executives of the Bank.”
     3. CAR ALLOWANCE. Section 4(d) is deleted in its entirety and Section 4(e)
and 4(f) shall be renumbered accordingly.
     4. CHANGE IN CONTROL DEFINITION. The following sentence shall be added as
the final sentence in Section 8(a):
“Notwithstanding anything to the contrary, in no event shall any of the events
or transactions set forth above constitute a Change in Control if the holders of
50% or more of the equity interests of the Parent (as defined below) immediately
prior to such event or transaction own, directly or indirectly, 50% or more of
the equity interests of the Corporation or its successor immediately following
such event or transaction. For purposes of the preceding sentence, the “Parent”
shall mean the ultimate person or group (each as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) that
together with their affiliates, directly or indirectly, owns or controls, by
share ownership, contract or otherwise, a majority of the equity interests of
the Corporation.”
     5. CHANGE IN CONTROL TERMINATION. The provisions of Section 8(b) “Change in
Control Termination” are amended as follows:
               (a) Section 8(b)(i) is deleted in its entirety and replaced with
the following Section 8(b)(i):
“(i) if during the then remaining term of this Agreement (as set forth in
Section 3) after the occurrence of a Change in Control, the Bank terminates
Employee’s employment for any reason other than Cause, Disability, or death; or”
               (b) The first sentence of Section 8(b)(ii) is deleted in its
entirety and replaced with the following sentence:
“if during the then remaining term of this Agreement (as set forth in Section 3)
after the occurrence of a Change in Control, Employee terminates his employment
with the Bank for “Good Reason.”
               (c) The following sentence shall be added as the final sentence
in Section 8(b)(ii):
“Notwithstanding anything contained herein to the contrary, the change in
status, title, position, or responsibilities (including reporting
responsibilities) that is effected upon the Closing as described in Section 2
above, the assignment of duties and responsibilities to Employee consistent with
the position of Executive Vice President in connection with such change, and the
removal of Employee from or failure to reappoint or re-elect him to any
position, status or title (including positions, titles and responsibilities with
any affiliate) as a result of such changes shall not constitute Good Reason
entitling Employee to terminate his employment and receive payments and benefits
pursuant to this Agreement.”

 



--------------------------------------------------------------------------------



 



     6. COUNTERPARTS. This Amendment may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were upon the same instrument.
     7. EFFECT OF AMENDMENT. Except as amended hereby, the Employment Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects by the parties to the Employment Agreement.
     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year set forth above.

           
Capital Bank
      By:   /s/ O. A. Keller, III         O. A. Keller, III             

            Capital Bank Corporation
      By:   /s/ O. A. Keller, III         O. A. Keller, III             

            Employee
      /s/ David C. Morgan       David C. Morgan           

 